Citation Nr: 0104448	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  94-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to secondary service connection for a low back 
disorder by aggravation due to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a low back condition as secondary to service-connected pes 
planus.  This case was before the Board in July 1996, when it 
was remanded for a VA orthopedic examination to determine the 
etiology of the veteran's low back condition.  

In June 1997, the Board denied service connection for a low 
back condition as secondary to service-connected pes planus.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court).  In February 1999, the Court affirmed in 
part and vacated in part and remanded the Board's June 1997 
decision. 

The Board again remanded the case in February 2000.  
Unfortunately, as discussed below, another remand is 
required.

In July 2000, the RO denied as not well grounded the 
veteran's claims for service connection for peripheral 
vascular disease and gout as secondary to service-connected 
pes planus.  Because of the changes brought about in the 
Veterans Claims Assistance Act of 2000, this matter is 
referred to the RO for appropriate action.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REMAND

In February 2000, the Board remanded this case to the RO.  
The Board finds that the RO did not substantially comply with 
the directives of the Board's previous remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The prior remand specifically instructed the RO to afford the 
veteran a VA orthopedic examination to obtain an opinion as 
to whether it was at least as likely as not that any back 
disability was aggravated by the veteran's service-connected 
pes planus.  While a VA examination was conducted in May 
2000, the examiner stated only that he did not feel that the 
veteran's flat feet were "the cause of his back pain" and 
that supple flat feet "may contribute a small portion to his 
[the veteran's] pain as he stands in a low-tone position and 
his flat feet would contribute to this portion of it with 
weak abdominal musculature, etc."  Again, there was no 
discussion as to whether the veteran's service-connected pes 
planus aggravated or worsened his underlying low back 
disorder.  Accordingly, the claims file should be returned to 
the examiner that saw the veteran in May 2000 so that he can 
provide the requested opinion.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

Therefore, this case is REMANDED for the following:

1.  Return the claims file and a copy of 
this Remand to the examiner that examined 
the veteran in May 2000.  If this 
examiner is not available, arrange for 
review of the claims file by another 
orthopedic specialist.  The examiner is 
asked to indicate that he or she has 
reviewed the claims file.  

The examiner should furnish an opinion as 
to whether, in his or her best medical 
judgment, it is at least as likely as not 
that the veteran's service-connected pes 
planus aggravated or worsened (as opposed 
to caused) his underlying low back 
disorder.  If, in the medical judgment of 
the examining physician, it is at least as 
likely as not that the veteran's back 
disability is aggravated by his pes 
planus, the extent of disability 
attributable to the aggravation should be 
indicated, if possible.  The medical 
rationale for the opinion should be 
stated.

If the examiner requires an examination of 
the veteran in order to render an opinion, 
it is requested that the veteran be 
scheduled for such examination.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the examiner's report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


